Ludeling, C. J.
This is an action against the executors of Mrs. Lucretia Wade to recover five thousand dollars for services, as a nurse,, rendered to the testatrix during her last illness.
*63The defendants have plead the prescription of one year in bar of the suit.
The plea must be maintained. The plaintiffs’ action comes within that class designated , in the fifth paragraph of article 3534 [3499] of the Civil Code — ■“ Celle des ouvriers, gens de travail et de service, pour le paiement de leurs journees, gages et salaires.”
Mr. Marcado says of nurses, gardes-malades, “ ce sont des gens do travail, rentrant sous Particle précédent.” Mar. Prescription, p. 216.
It is therefore ordered, that the judgment of the district court be annulled, and that there be judgment against the plaintiffs, rejecting their demand, with costs of both courts.